— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered February 8, 1989, as amended October 2, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the matter is remitted to the Supreme Court, Kings County, to hear and report on that branch of the defendant’s motion which was to suppress physical evidence, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, is to file its report with all convenient speed.
The court erred when it relied upon its review of the Grand Jury minutes to summarily deny the defendant’s original motion for suppression of the physical evidence (see, People v Pavesi, 144 AD2d 392). The court also erred when it summarily denied a renewed motion to suppress. The factual averments before the court were sufficient to warrant a hearing on the issue of probable cause to arrest and the seizure of a gun *294from the defendant (see, People v Miller, 162 AD2d 248; People v Huggins, 162 AD2d 129). Accordingly, a hearing is directed and the appeal is held in abeyance in the interim. Thompson, J. P., Bracken, Harwood and Balletta, JJ., concur.